UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6112



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM H. DONNELLY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
94-235-PJM, CA-97-3075-PJM)


Submitted:   July 30, 1999             Decided:   September 21, 1999


Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William H. Donnelly, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).     We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Donnelly, Nos. CR-94-235-PJM; CA-97-

3075-PJM (D. Md. Nov. 23, 1998).*    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
November 20, 1998, the district court’s records show that it was
entered on the docket sheet on November 23, 1998.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was physically entered on the docket sheet
that we take as the effective date of the district court’s
decision.   Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2